Atkinson, J.
The action being against the administrator of a married woman upon a promissory note signed by herself and her ¡husband, the defense to which was that she signed as surety only, and the evidence being conflicting as to whether in executing the note she contracted as a surety or as a principal in her own name and right, it was error to direct a verdict for the defendant. Judgment reversad.
Tbe court ruled out the testimony of plaintiff, and directed a verdict for the defendant. Plaintiff excepted.
G. A. Worley, for plaintiff.